DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Claims 16, 21, and 22 (Embodiment 2 disclosed in Specification)
Species II: Claims 17 and 24 (Embodiment 3 disclosed in Specification)
Species III: Claims 18, 19, and 23 (Embodiment 4 disclosed in Specification)
Species IV: Claims 20 and 27 (Embodiment 1 disclosed in Specification)
Species V: Claim 25 (Embodiment 5 disclosed in Specification)
Species VI: Claim 26 (Embodiment 6 disclosed in Specification)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 15
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-VI lack unity of invention because even though the inventions of these groups require the technical feature of multiple wave loops arrayed along an axial direction, wherein in a natural state, each group of two adjacent wave loops comprises a lower layer wave loop and an upper layer wave loop, and each lower layer wave loop and upper layer wave loop has a plurality of wave crests and a plurality of wave troughs, with each wave crest and each wave trough having a vertex; wherein a first part of the wave crests of the lower layer wave loop and a first part of the wave troughs of the upper layer wave loop are in a restrained connection where the vertices of the wave troughs of the upper layer wave loop in a natural state are in contact with the vertices of the wave crests of the lower layer wave loop, and wherein vertices of a second part of the wave crests of the lower layer wave loop pass through vertices of a second part of the wave troughs of the upper layer wave loop to form non-contact and mutually-suspended connections, where the vertices of the wave troughs of the upper layer wave , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shaolian et al. (US 6,187,036 B1) (“Shaolian”). 
Shaolian discloses (Figures 7A-7D, 8B, 11, and 12) a vascular stent comprising multiple wave loops arrayed along an axial direction (Figures 11 and 12, “proximal zone”, “central zone”, “distal zone”), wherein in a natural state, each group of two adjacent wave loops comprises a lower layer wave loop and an upper layer wave loop, and each lower layer wave loop and upper layer wave loop has a plurality of wave crests and a plurality of wave troughs, with each wave crest and each wave trough having a vertex; wherein a first part of the wave crests of the lower layer wave loop and a first part of the wave troughs of the upper layer wave loop are in a restrained connection where the vertices of the wave troughs of the upper layer wave loop in a natural state are in contact with the vertices of the wave crests of the lower layer wave loop (see Figure 11 annotated below), and wherein vertices of a second part of the wave crests of the lower layer wave loop pass through vertices of a second part of the wave troughs of the upper layer wave loop to form non-contact and mutually-suspended connections (at 70; see Figures 7B-7D and 8B), where the vertices of the wave troughs of the upper layer wave loop in the natural state pass through the vertices of the wave crests of the lower layer wave loop, and the vertices of the wave troughs of the upper layer wave loop and the vertices of the wave crests of the lower layer wave loop are separated by a distance (Figure 8B).

.

    PNG
    media_image1.png
    378
    474
    media_image1.png
    Greyscale

A telephone call was made to Raymond Sun on 11/30/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771